UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7270


DELVIN JAMES WILSON,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE, D.O.C. Director,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Virginia. John A. Gibney, Jr., District Judge. (3:19-cv-00657-JAG-RCY)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Delvin James Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Delvin James Wilson seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

prisoner satisfies this standard by demonstrating that reasonable jurists could find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the petition states a debatable claim of the denial of a constitutional

right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Wilson has not made

the requisite showing. Wilson fails to contest the district court’s procedural default finding,

and therefore has forfeited appellate review of his underlying § 2254 claims. See 4th Cir.

R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014). Further, the record

supports the district court’s determination that Wilson’s claims were procedurally

defaulted. Accordingly, we deny a certificate of appealability, deny Wilson’s motion

seeking leave to file a motion for a certificate of appealability, and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately



                                              2
presented in the materials before this court and argument would not aid the decisional

process.

                                                                         DISMISSED




                                          3